                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

RYAN PROFFER,                          )
                                       )
      Plaintiff,                       )
                                       )
      vs.                              )             Case No. 4:21 CV 585 RWS
                                       )
TRAVELERS INDEMNITY                    )
COMPANY,                               )
                                       )
      Defendant.                       )

                        MEMORANDUM AND ORDER

      Plaintiff Ryan Proffer (“Proffer”) moves to remand this case on the basis that

the amount in controversy requirement is not met pursuant to 28 U.S.C. § 1332(a).

Defendant Travelers Indemnity Company (“Travelers”) opposes remand.

      In his original state court petition, Proffer explained that he submitted a claim

to Travelers prior to filing suit and was paid $50,000 under the applicable policy.

He alleged that Travelers “remains liable…under the Policy for the amount, at a

minimum, of Fifty Thousand Dollars ($50,000).” However, the petition contained

two counts for breach of contract. In each count, Proffer prayed for damages “as are

fair and reasonable under the circumstances, in excess of Fifty Thousand Dollars

($50,000.00).” As a result, when Travelers removed the case to this Court, it

concluded that Proffer had alleged an amount in controversy of at least $100,000.

      On June 3, 2021, Proffer’s counsel filed a stipulation that stated:
                                           1
      Proffer’s remaining damages, when considering Proffer’s total claim for
      insurance proceeds but also accounting for appropriate credit for the amount
      paid by Travelers prior to litigation, in combination with any damages for any
      potential claim or derivative claim, whether sustained by Proffer or any other
      person or entity, arising out of the incident on or about May 17, 2017, do not
      and will not exceed $75,000.

      On June 15, 2021, Travelers filed a memorandum in opposition to Proffer’s

motion to remand. Travelers argues that the stipulation does not establish, to a legal

certainty, that Proffer’s claim could not exceed $75,000 and in fact, “specifically

indicates that [Proffer] will seek more than the jurisdictional limit, but that he might

end up being awarded less than $75,000 once all ‘accounting for appropriate credit’

is completed.” Additionally, Travelers maintains that the policy limit is $50,000 but

because Proffer’s complaint and stipulation “make clear that he believes the policy

provides a maximum of $100,000 in coverage,” that is the actual amount at issue in

this suit. Finally, Travelers argues that the fact it previously made a $50,000

payment to Proffer under the policy and might therefore be entitled to a credit or

setoff for the prior payment if judgment were entered in Proffer’s favor has no

bearing on whether diversity jurisdiction exists.

      Federal courts are courts of limited jurisdiction and “the requirement that

jurisdiction be established as a threshold matter springs from the nature and limits

of the judicial power of the United States and is inflexible and without exception.”

Godfrey v. Pulitzer Pub. Co., 161 F.3d 1137, 1141 (8th Cir. 1998). A civil case

brought in state court may be removed by a defendant to federal court if it could
                                           2
have been brought there originally. See 28 U.S.C. § 1441(a). Federal district courts

have original diversity jurisdiction over all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and is between citizens of different states. 28 U.S.C. § 1332(a). The party seeking

removal and opposing remand bears the burden of establishing that federal subject

matter jurisdiction exists. In re Business Men’s Assurance Co. of America, 992 F.2d

181, 183 (8th Cir. 1993). All doubts about federal jurisdiction must be resolved in

favor of remand. Id. The party seeking removal must prove, by a preponderance of

the evidence, that a fact finder could legally conclude, from the pleadings and proof

adduced to the court before trial, that the damages the plaintiff suffered are greater

than $75,000. Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002). When evaluating

whether the amount in controversy requirement is met, I must look to the amount in

controversy at the time of removal. Hatridge v. Aetna Ca. & Sur. Co., 415 F.2d 809,

814 (8th Cir. 1969). “A subsequent change, such as the plaintiff’s post-removal

voluntary reduction of his claim…does not defeat federal jurisdiction acquired

through removal.” Id.

      The amount in controversy in this case is not clear from the face of the state

court petition. Although Proffer’s counsel filed the previously discussed stipulation,

I am not convinced that it provides a sufficient basis to conclude that the

jurisdictional amount in controversy does not exceed $75,000. In light of Proffer’s


                                          3
prayer for relief in state court, and to assure Travelers that Proffer would not seek or

accept more than $75,000, Proffer may submit an affidavit declaring that he would

not seek or accept damages in excess of $75,000. This procedure has been followed

in other cases in this Court where the petition itself is unclear about the actual amount

in controversy. If Proffer files such an affidavit, I will remand this case to state

court.

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiff Ryan Proffer shall have until July

2, 2021 to file an affidavit as described above or to file a declaration that he does not

intend to limit his recovery to less than $75,000.




                                            RODNEY W. SIPPEL
                                            UNITED STATES DISTRICT JUDGE


Dated this 21st day of June, 2021.




                                           4
